DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01 August 2022 has been entered. Claims 1-16 remain pending in the application. The Applicant’s amendments to the claims overcome each and every rejection previously set forth in the Final Office Action dated 31 May 2022. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 and their respective dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2014003116 A) in view of Yamashita (20150228684 A1) and Hu et al. (USPGPub 20150048427 A1).
Regarding claim 1, Suzuki teaches a solid-state imaging device, comprising: a plurality of photoelectric conversion elements (108/107) (see figures 2-3); a plurality of first pixel units (148b) arranged in a matrix (see figure 14), each first pixel unit (148b) having one photoelectric conversion element (108) and a first on-chip lens (101) provided on the one photoelectric conversion element (108) (see figures 2 and 3); at least one second pixel unit (148a/148c) having two photoelectric conversion elements (108/107) and a second on-chip lens (101) provided across the two photoelectric conversion elements (108/107) and arranged within the matrix of the plurality of first pixel units (148b) (see figures 2 and 3; and ¶36, An example of the light absorption region 107 is an n + conductive semiconductor layer in which an n type impurity is diffused. The light absorption region 107 which is an n + conductivity type semiconductor layer is combined with a p-type region formed in the substrate 109 to form a photodiode. Therefore, when the light absorption area 107 absorbs the stray light 150 diffracted or reflected in the pixel, a charge, for example, an electron is generated in which the stray light 150 is photoelectrically converted. However, since the light absorption region 107 is separated from the photoelectric conversion element 108, it does not affect the image signal output from the photoelectric conversion element 108); and wherein the at least one second pixel unit (148a/148c) is arranged at predetermined intervals at least in a row extending in a first direction of the matrix of the plurality of first pixel units (148b) (see figure 14). However, Suzuki fails to explicitly teach a pixel separation layer that separates each of the plurality of photoelectric conversion elements, wherein the plurality of photoelectric conversion elements and the pixel separation layer extend equally in a depth direction; and at least one contact that exists within a region of the at least one second pixel unit or is provided under the pixel separation layer adjacent to the region of the at least one second pixel unit, and connects the pixel separation layer to a reference potential wiring.
However, Yamashita teaches a pixel separation layer (DTI) that separates each of the plurality of photoelectric conversion elements (PD), wherein the plurality of photoelectric conversion elements (PD) and the pixel separation layer (DTI)extend equally in a depth direction (see figure 10B; ¶60, The signal storage portion PD includes a semiconductor region (first semiconductor region) SR1, a semiconductor region (second semiconductor region) SR2, and a semiconductor region SR4; and ¶80, In the case illustrated in FIG. 10B, the lower end DTI2 of the element isolation portion DTI is located at a depth equal to the lower end SR2a of the semiconductor region SR2 of each pixel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to incorporate the teachings Yamashita to further include pixel isolation in order to reduce the degree of color mixing occurring by the incident light leaking into an adjacent pixel. Therefore, it is possible to obtain a playback image with excellent color reproducibility (¶105 Yamashita). However, the combination fails to explicitly teach at least one contact that exists within a region of the at least one second pixel unit or is provided under the pixel separation layer adjacent to the region of the at least one second pixel unit, and connects the pixel separation layer to a reference potential wiring.
However, Hu teaches at least one contact (222) that exists within a region of the at least one second pixel unit (220) or is provided under the pixel separation layer (201) adjacent to the region of the at least one second pixel unit (220), and connects the pixel separation layer (201) to a reference potential wiring (see figure 2, contacts 222 connected to wiring below pixel layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki and Yamashita to incorporate the teachings of Hu to further include contacts directly connected to the pixel separation layer in order to further isolate the individual pixel units and prevent noise from dark current, allowing for a higher quality image.
Regarding claim 2, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein the at least one second pixel unit (Suzuki 148a/148c) is further arranged at predetermined intervals at least in a column extending in a second direction orthogonal to the first direction of the matrix of the first pixel units (Suzuki 148b) (Suzuki, see figure 14).
Regarding claim 3, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein at least one of the at least one second pixel (Suzuki 148a/148c) unit is provided in a region where the plurality of first pixel units (Suzuki 148a) are arranged in a 2 x 4 matrix (Suzuki, see figure 14).
Regarding claim 5, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein the at least one contact (Suzuki 142) is provided adjacent to any side of a rectangular region in which the at least one second pixel unit (Suzuki 148a/148c) is provided (Suzuki, see figure 19, connection area 142 connected to the left and right sides of parallax pixels 148a and 148c).
Regarding claim 6, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein the at least one contact (Suzuki 142 and Hu 222) is provided in the region where the at least one second pixel unit (Suzuki 148a/148c and Hu 220) is provided (Suzuki, see figure 19; and Hu, see figure 2).
Regarding claim 7, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein an insulating layer (Hu 202) formed in a thickness direction of the pixel separation layer (Hu 202 | Yamashita DTI) is further provided inside the pixel separation layer (Hu 202) (Hu, see figure 2).
Regarding claim 8, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein the at least one second pixel unit (Suzuki 148a/148c) has two or more combinations of the two photoelectric conversion elements (Suzuki 108/107) and the one on-chip lens (Suzuki 110) provided across the two photoelectric conversion elements (Suzuki 108/107) (Suzuki, see figure 15, the photoelectric conversion elements that are uncovered can be either on the right of the left side of the lens).
Regarding claim 10, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein a planar area of one pixel included in the at least one second pixel unit (Suzuki 148a/148c) is smaller than a planar area of one pixel included in each first pixel unit (Suzuki 148b) (Suzuki, see figures 2 and 3, the individual photoelectric elements of parallax pixels 148a and 148c are smaller than the photoelectric element in pixel 148b).
Regarding claim 11, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein the at least one second pixel unit (Suzuki 148a/148c) is a ranging pixel (Suzuki, ¶16, The AF sensor 211 is a phase difference sensor in which a plurality of distance measurement points are set in the object space, and detects the defocus amount of the object image at each distance measurement point… the parallax pixels described later may be configured to share the function of the AF sensor 211).
Regarding claim 12, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 11, wherein the at least one second pixel unit (Suzuki 148a/148c) further includes a light shielding film (Suzuki 103) that shields light incident on the two photoelectric conversion elements (Suzuki 108/107) at different regions of two pixels (Suzuki, see figure 2).
Regarding claim 13, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 11, wherein the at least one second pixel unit (Suzuki 148a/148c) includes a green pixel (Suzuki, ¶78, Gb pixels and Gr pixels, which are green pixels with high visibility, are used as parallax pixels).
Regarding claim 14, Suzuki as modified by Yamashita and Hu teaches the solid-state imaging device according to claim 1, wherein each first pixel unit (Suzuki 148b) includes a red pixel, a green pixel, a blue pixel, or a white pixel (Suzuki, ¶77, The R pixel and the B pixel are parallax free pixels).
Regarding claim 16, Suzuki teaches an electronic device including a solid-state imaging device that electronically captures an imaging target, the solid-state imaging device including: a plurality of photoelectric conversion elements (108/107) (see figures 2-3); a plurality of first pixel units (148b) arranged in a matrix (see figure 14), each first pixel unit (148b) having one photoelectric conversion element (108) and a first on-chip lens (101) provided on the one photoelectric conversion element (108) (see figures 2 and 3); at least one second pixel unit (148a/148c) having two photoelectric conversion elements (108/107) and a second on-chip lens (101) provided across the two photoelectric conversion elements (108/107) and arranged within the matrix of the plurality of first pixel units (148b) (see figures 2 and 3; and ¶36, An example of the light absorption region 107 is an n + conductive semiconductor layer in which an n type impurity is diffused. The light absorption region 107 which is an n + conductivity type semiconductor layer is combined with a p-type region formed in the substrate 109 to form a photodiode. Therefore, when the light absorption area 107 absorbs the stray light 150 diffracted or reflected in the pixel, a charge, for example, an electron is generated in which the stray light 150 is photoelectrically converted. However, since the light absorption region 107 is separated from the photoelectric conversion element 108, it does not affect the image signal output from the photoelectric conversion element 108); and wherein the at least one second pixel unit (148a/148c) is arranged at predetermined intervals at least in a row extending in a first direction of the matrix of the plurality of first pixel units (148b) (see figure 14). However, Suzuki fails to explicitly teach a pixel separation layer that separates each of the plurality of photoelectric conversion elements, wherein the plurality of photoelectric conversion elements and the pixel separation layer extend equally in a depth direction; and at least one contact that exists within a region of the at least one second pixel unit or is provided under the pixel separation layer adjacent to the region of the at least one second pixel unit, and connects the pixel separation layer to a reference potential wiring.
However, Yamashita teaches a pixel separation layer (DTI) that separates each of the plurality of photoelectric conversion elements (PD), wherein the plurality of photoelectric conversion elements (PD) and the pixel separation layer (DTI)extend equally in a depth direction (see figure 10B; ¶60, The signal storage portion PD includes a semiconductor region (first semiconductor region) SR1, a semiconductor region (second semiconductor region) SR2, and a semiconductor region SR4; and ¶80, In the case illustrated in FIG. 10B, the lower end DTI2 of the element isolation portion DTI is located at a depth equal to the lower end SR2a of the semiconductor region SR2 of each pixel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to incorporate the teachings Yamashita to further include pixel isolation in order to reduce the degree of color mixing occurring by the incident light leaking into an adjacent pixel. Therefore, it is possible to obtain a playback image with excellent color reproducibility (¶105 Yamashita). However, the combination fails to explicitly teach at least one contact that exists within a region of the at least one second pixel unit or is provided under the pixel separation layer adjacent to the region of the at least one second pixel unit, and connects the pixel separation layer to a reference potential wiring.
However, Hu teaches at least one contact (222) that exists within a region of the at least one second pixel unit (220) or is provided under the pixel separation layer (201) adjacent to the region of the at least one second pixel unit (220), and connects the pixel separation layer (201) to a reference potential wiring (see figure 2, contacts 222 connected to wiring below pixel layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki and Yamashita to incorporate the teachings of Hu to further include contacts directly connected to the pixel separation layer in order to further isolate the individual pixel units and prevent noise from dark current, allowing for a higher quality image.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2014003116 A) in view of Yamashita (20150228684 A1) and Hu et al. (USPGPub 20150048427 A1) as applied to claim 1 above, and further in view of Otake et al. (WO 2016158439 A1).
Regarding claim 4, Suzuki as modified by Yamashita and Hu teaches providing contact areas (Suzuki 142 and Hu 222) on a rectangular region of the at least one second pixel unit (Suzuki 148a/148c and Hu 220) (Suzuki, see figure 19; and Hu, see figure 2). However, the combination fails to explicitly teach wherein the contact is provided adjacent to any vertex of a rectangular region in which the at least one second pixel unit is provided.
	However, Otake teaches wherein the contact (C1/C2) is provided adjacent to any vertex of a rectangular region in which the at least one second pixel unit (Gr/Gb/B/R) is provided (see figure 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki, Yamashita, and Hu in order to include a contact area located at a vertex of the rectangular region because the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice (MPEP 2144.04(VI)(C)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2014003116 A) in view of Yamashita (20150228684 A1) and Hu et al. (USPGPub 20150048427 A1) as applied to claim 1 above, and further in view of Kikuchi (USPGPub 20150076643 A1).
Regarding claim 9, Suzuki as modified by Yamashita and Hu teaches that both the second and first pixel units output signals (Suzuki, see figure 2; ¶16 and 58-62). However, the combination fails to explicitly teach wherein a signal output from the at least one second pixel unit is larger than a signal output from each first pixel unit.
However, Kikuchi teaches wherein a signal output from the at least one second pixel unit (pixels under 30A) is larger than a signal output from each first pixel unit (pixels under 30) (see figure 4, it shows the light responsive region for a pixel unit including only one region 24, and a second pixel unit including two regions 24, therefore, the output from the second pixel unit would be approximately double the output of the first pixel unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki, Yamashita, and Hu to incorporate the teachings of Kikuchi to further include a larger signal output from the second pixel unit because doing so allows a processor to calculate a phase difference between the two pixels, which is well known in the art of dual pixels autofocus.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2014003116 A) in view of Yamashita (20150228684 A1) and Hu et al. (USPGPub 20150048427 A1) as applied to claim 1 above, and further in view of Goto (USPGPub 20170062497 A1).
Regarding claim 15, Suzuki as modified by Yamashita and Hu teaches wherein the at least one second pixel unit includes an effective region (Suzuki 108) where light from an imaging target enters and a shielding region (Suzuki 107) where the light from the imaging target is shielded (Suzuki, see figures 2 and 3). However, The combination fails to teach wherein each first pixel unit and the at least one second pixel unit each include an effective region where light from an imaging target enters and a shielding region where the light from the imaging target is shielded, and wherein a signal output of the plurality of first pixel units or the at least one second pixel unit provided in the effective region is corrected by subtracting a corresponding signal output of the plurality of first pixel units or the at least one second pixel unit provided in the shielding region.
	However, Goto teaches wherein each first pixel unit (EPX) and the at least one second pixel unit (OBPX) each include an effective region where light from an imaging target enters and a shielding region where the light from the imaging target is shielded (¶59, As shown in FIG. 5, in the effective pixel region EPR, a plurality of effective pixels EPX are arranged in matrix form…In the OB pixel region OBR, a plurality of OB pixels OBPX are arranged in matrix form…The OB pixel OBPX has the same configuration as that of the effective pixel EPX except that the uppermost wiring layer is formed as a light blocking member in the OB pixel OBPX), and wherein a signal output of the plurality of first pixel units (EPX) or the at least one second pixel unit (OBPX) provided in the effective region (EPR) is corrected by subtracting a corresponding signal output of the plurality of first pixel units (EPX) or the at least one second pixel unit (OBPX) provided in the shielding region (¶4, It is possible to remove noise caused by the dark current by subtracting information obtained by the OB pixel from information obtained by the effective pixel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki, Yamashita, and Hu to incorporate the teachings of Goto to further include dark pixels, effective pixels, and a correction method in order to reduce dark current noise in the system, allowing for a higher-quality image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878